Citation Nr: 0512630	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1942 to 
September 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004), this case was advanced on the Board's 
docket in April 2005.


FINDINGS OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The file shows that by RO correspondence dated in November 
2003, the rating decision, and the statement and supplemental 
statement of the case, the appellant has been informed of the 
evidence necessary to substantiate his claim and of his and 
VA's respective obligations to obtain different types of 
evidence. The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The appellant contends that his PTSD should be rated 100 
percent disabled.  The medical evidence of record include a 
November 2003 letter from a psychologist at the Savannah Vet 
Center, which indicates that the veteran had considerable 
exposure to trauma during service, and that this type of 
exposure produced irreversible PTSD.  This resulted in 
thought intrusions of war, nightmares, social isolation, and 
restriction in social capabilities.  He was diagnosed with 
chronic, moderate to severe PTSD, with poor prognosis for 
improvement.  The psychologist noted that the veteran had 
suffered silently throughout his life and that it was 
recommended that he be granted complete and permanent 
disability based on these findings. 

The report of a January 2004 VA examination indicates that 
the veteran's Axis I diagnoses are Alzheimer's dementia and 
PTSD.  It appears from this examination report that the 
appellant's mental difficulties are primarily due to the 
dementia.  The report indicates that upon returning from the 
war in 1945, the veteran initially worked for a hosiery mill.  
He then accepted a job with Remington Rand Sylvania, where he 
worked for 16 years.  He managed his work okay, but was never 
very sociable.  He had no problems with people in authority 
or with coworkers.  He typically stayed by himself.  His one 
social outlet was the Veterans of Foreign wars and the 
American Legion.  He could relate to other veterans and he 
went on an annual army reunion every year.  Following the 
death of his wife, approximately 23 years ago, his drinking 
escalated.  He was not promoted in his work because of his 
drinking.  

After his spouse' death, the veteran lived with his aunt.  
His aunt helped him manage.  Ten years ago, he spent three 
weeks in alcohol rehabilitation.  He then began attending 
alcoholics anonymous and had been sober for the past eight or 
nine years.    His aunt died in 2002, and he began to live 
with his daughter.  

The veteran's daughter reported that several years ago, she 
began to notice that he was having trouble with his hygiene 
and was forgetting to do what he needed to do around the 
house.  He was not eating and could no longer comprehend how 
to use a microwave.  She had to resume responsibility for him 
as his dementia progressed. 

The veteran now spends his days watching television.  He also 
spends several hours per day at an Alzheimer's respite.  He 
does not maintain his hygiene.  His daughter cooks him his 
meals, takes care of his hygiene, drives him to his 
appointments, and manages his finances.  

The veteran reportedly has no nightmares now, since his 
dementia has progressed; however, for years, he had frequent 
bad dreams of combat with the Japanese.  He was hypervigilant 
and conducted safety checks around the house.  He kept a gun 
under his pillow because of his bad dreams and his heightened 
anxiety.  He was jumpy and had startle reactions to loud 
noises.  When he went to bed, he would wake up very 
frightened.  He had trouble with his temper occasionally, but 
it was not a frequent problem.  He had never been homicidal.  
He was suicidal once, approximately ten years ago.  He had 
never experienced psychotic symptoms.  

Objective findings showed that the veteran's mood was 
euthymic.  He had a bland pleasant demeanor.  He could recall 
details of his past, but he often repeated the same stories 
several times.  He was oriented times three, but he could not 
recall the year.  He accurately performed subtractions.  He 
could not interpret abstract proverbs.  His diagnoses 
included, in pertinent part, chronic PTSD with mild symptoms 
at present, and Alzheimer's disease.  His Global Assessment 
of Functioning (GAF) score was 55.  (According to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV), a GAF 
score of 51 to 60 signifies moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks), 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).   See 38 C.F.R. § 4.125.)

VA outpatient treatment records dated through March 2004 
indicate that the veteran was demented, and did not have the 
cognitive skills required to make decisions regarding his 
health or finances.  The assessment was dementia/Alzheimer's 
dementia.

In a letter received in April 2004, the veteran's daughter 
requested that a 100 percent rating be awarded.  She 
indicated that the veteran had suffered with horrible 
nightmares for as long as she could recall.  To this day, he 
still reportedly jumps when he hears loud noises.  She also 
reported that he never formed close relationships over the 
years except with former Army buddies.  

Analysis

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where the question for 
consideration is the propriety of the initial evaluation 
assigned, as is the situation in the case at hand, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West, 12 Vet. App.119, 126 (1999).

The veteran is currently rated 30 percent disabled due to his 
PTSD symptoms.  In order to receive the next higher rating, a 
50 percent rating, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

Having considered the evidence of record and the applicable 
laws, the Board finds that the criteria for a rating higher 
than 30 percent have not been met.  The veteran's PTSD 
symptoms, as described on VA examination in January 2004, 
indicate the presence of mild PTSD.  While his mental 
capabilities may be more severely disabled, this has been 
attributed to his non-service-connected Alzheimer's disease.  
It appears that his PTSD symptoms included hypervigilance, 
nightmares, and occasional trouble with his temper.  The PTSD 
related psychiatric symptoms are not shown to meet the 
criteria for a rating higher than 30 percent.  

The Board has considered the Vet Center psychologist's 
opinion that the veteran's PTSD was moderate to severe and 
that he should be awarded a 100 percent rating.  However, an 
adequate basis for this opinion is not indicated.  The Board 
finds that VA outpatient treatment records and the January 
2004 VA examination findings provide a much better indication 
as to the level of the appellant's disability due to his 
PTSD.  The examination provides a thorough history of the 
veteran's symptoms and social capabilities, prior to the 
onset of dementia.  The VA outpatient records confirm his 
present mental state.  The Board finds the VA examination 
findings, which also considered the Vet Center psychologist's 
opinion, much more probative on the issue of the level of 
disability due to PTSD.  The record does not show that the 
PTSD symptoms are such as to warrant a higher rating under 
the applicable rating criteria.  Accordingly, the claim must 
be denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 30 percent for PTSD 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


